Exhibit 10.43

DTE Energy Company

2001 Stock Incentive Plan

ARTICLE I

Definitions

1.01.  Accounting Firm

Accounting Firm means the public accounting firm retained as the Company’s
independent auditor as of the date immediately prior to the Change in Control,
unless another firm is designated by the Committee.

1.02.  Administrator

Administrator means (i) the Board, with respect to awards made under this Plan
to members of the Board who are not employees of the Company or a Subsidiary and
(ii) the Committee or the Chief Executive Officer of the Company to the extent
responsibilities are delegated to him by the Committee in accordance with
Article III with respect to awards made under this Plan to all other persons.

1.03.  Agreement

Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of a Stock Award, an award of Performance Shares, an award of
Performance Units or an Option granted to such Participant.

1.04.  Board

Board means the Board of Directors of the Company.

1.05.  Capped Parachute Payments

Capped Parachute Payments means the largest amount of Parachute Payments that
may be paid to a Participant without liability for any excise tax under Code
Section 4999.

1.06.  Change in Control

Change in Control means the occurrence of any of the following events:



  (i) The consummation of a transaction in which the Company is merged,
consolidated or reorganized into or with another corporation or other legal
person, and as a result of such transaction less than 55% of the combined voting
power of the then-outstanding Voting Stock of such corporation or person
immediately after such transaction is held in the aggregate by the holders of
Voting Stock of the Company immediately prior to such transaction;     (ii) The
consummation of a sale or transfer in which the Company sells or otherwise
transfers all or substantially all of its assets to another corporation or other
legal person, and as a result of such sale or transfer less than 55% of the
combined voting power of the then-outstanding Voting Stock of such corporation
or person immediately after such sale or transfer is held in the aggregate
(directly or through ownership of Voting Stock of the Company or a Subsidiary)
by the holders of Voting Stock of the Company immediately prior to such sale or
transfer; or     (iii)  The approval by the shareholders of the Company of a
complete liquidation or dissolution of the Company.

1



--------------------------------------------------------------------------------



1.07.  Code

Code means the Internal Revenue Code of 1986, as amended.

1.08.  Committee

Committee means the Special Committee on Compensation, or such other Board
committee as may be designated from time to time by the Board, provided that any
such committee is composed solely of individuals who are “Non-Employee
Directors,” as the term is used in Rule 16b-3 under the Exchange Act, and
“Outside Directors,” as the term is used in Section 162(m) of the Code and
Treasury Regulations promulgated thereunder.

1.09.  Common Stock

Common Stock means common stock of the Company.

1.10.  Company

Company means DTE Energy Company, a Michigan corporation, or any successor
corporation.

1.11.  Control Change Date

Control Change Date means the date on which a Change in Control occurs. If a
Change in Control occurs on account of a series of transactions, the Control
Change Date is the date of the last of such transactions.

1.12.  Exchange Act

Exchange Act means the Securities Exchange Act of 1934, as amended.

1.13.  Fair Market Value

Fair Market Value means, on any given date, the average of the high and low
sales prices of Common Stock as listed on the New York Stock Exchange Composite
tape. If, on any given date, no share of Common Stock is traded, then Fair
Market Value shall be determined with reference to the next preceding day that
Common Stock was so traded.

1.14.  Incentive Stock Option

Incentive Stock Option means an Option that satisfies the requirements of
Section 422 of the Code and is intended by the Administrator to be an Incentive
Stock Option.

1.15.  Net After Tax Amount

Net After Tax Amount means the amount of any Parachute Payments or Capped
Parachute Payments, as applicable, net of taxes imposed under Code Sections 1,
3101(b) and 4999 and any state or local income taxes applicable to a Participant
with respect to such payments as in effect for the year for which the
determination is made. The determination of the Net After Tax Amount shall be
made using the highest combined marginal rate imposed by the foregoing taxes on
income of the same character as the Parachute Payments or Capped Parachute
Payments, as applicable, in effect for the year for which the determination is
made.

1.16.  Option

Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.

2



--------------------------------------------------------------------------------



1.17.  Parachute Payment

Parachute Payment means a payment that is described in Code Section 280G(b)(2)
(without regard to whether the aggregate present value of such payments exceeds
the limit prescribed by Code Section 280G(b)(2)(A)(ii)). The amount of any
Parachute Payment shall be determined in accordance with Code Section 280G and
the Treasury Regulations promulgated thereunder, or, in the absence of final
regulations, the proposed Treasury Regulations promulgated under Code
Section 280G.

1.18.  Participant

Participant means an employee of the Company or a Subsidiary, and any member of
the Board, whether or not such Board member is an employee of the Company or a
Subsidiary, who satisfies the requirements of Article IV and is selected by the
Administrator to receive an award of Performance Shares, a Stock Award, an
Option, an award of Performance Units or a combination thereof.

1.19.  Performance Objectives

Performance Objectives means objectives stated with respect to (i) shareholder
value growth based on stock price and dividends, (ii) customer price,
(iii) customer satisfaction, (iv) growth based on increasing sales or
profitability of one or more business units, (v) performance against the
companies in the Dow Jones Electric Utility Industry Group index, the companies
in the S&P 500 Electric Utility Industry index, a peer group or similar
benchmark selected by the Committee, (vi) earnings per share growth,
(vii) employee satisfaction, (viii) nuclear plant performance achievement,
(ix) return on equity, (x) economic value added, (xi) cash flow, (xii) earnings
growth, (xiii) integration success, (xiv) diversity, (xv) safety, or
(xvi) production cost or such other measures as may be selected by the
Administrator. Each of the Performance Objectives may be stated with respect to
the performance of the Company, a Subsidiary or a division of the Company or a
Subsidiary.

1.20.  Performance Shares

Performance Shares means an award, in the amount determined by the
Administrator, stated with reference to a specified number of shares of Common
Stock, that in accordance with the terms of an Agreement entitles the holder to
receive a cash payment or shares of Common Stock or a combination thereof.

1.21.  Performance Units

Performance Units means an award with a face amount of $1.00 per Performance
Unit that in accordance with the terms of an Agreement entitles the holder to
receive a cash payment or shares of Common Stock or a combination thereof.

1.22.  Plan

Plan means the DTE Energy Company 2001 Stock Incentive Plan.

1.23.  Rule 16b-3

Rule 16b-3 means Rule 16b-3 under the Exchange Act.

1.24.  Stock Awards

Stock Award means Common Stock awarded to a Participant under Article VII.

3



--------------------------------------------------------------------------------



1.25.  Subsidiary

Subsidiary means a corporation, partnership, joint venture, limited liability
company, unincorporated association or other entity in which the Company has a
direct or indirect ownership or other equity interest.

1.26.  Voting Stock

Voting Stock means securities entitled to vote generally in the election of
directors.

ARTICLE II

Purposes

The Plan is intended to assist the Company and its Subsidiaries in recruiting
and retaining individuals with ability and initiative by enabling such persons
to participate in the future success of the Company and its Subsidiaries and to
associate their interests with those of the Company and its shareholders. The
Plan is intended to permit the grant of Options qualifying as Incentive Stock
Options and Options not so qualifying, the grant of Stock Awards, Performance
Shares and Performance Units, and to permit the deferral of income with respect
to grants and awards made under the Plan in accordance with the Plan and
procedures that may be established by the Administrator. No Option that is
intended to be an Incentive Stock Option shall be invalid for failure to qualify
as an Incentive Stock Option. The proceeds received by the Company from the sale
of shares of Common Stock pursuant to this Plan shall be used for general
corporate purposes.

ARTICLE III

Administration

The Plan shall be administered by the Administrator. The Administrator shall (to
the extent of its delegated authority) have authority to grant Stock Awards,
Performance Shares, Performance Units, and Options upon such terms (not
inconsistent with the provisions of this Plan), as the Administrator may
consider appropriate. Such terms may include conditions (in addition to those
contained in this Plan), on the exercisability of all or any part of an Option
or on the transferability or forfeitability of Stock Awards, or an award of
Performance Shares or Performance Units. Notwithstanding any such conditions,
the Administrator may, in its discretion, accelerate the time at which any
Option may be exercised, the time at which Stock Awards may become transferable
or non-forfeitable, or the time at which an award of Performance Shares or
Performance Units may be settled; and may suspend or waive the forfeiture of any
award made under this Plan. In addition, the Administrator shall have complete
authority to interpret all provisions of this Plan; to prescribe the form of
Agreements and documents relating to the deferral of income under the Plan; to
adopt, amend, and rescind rules and regulations pertaining to the administration
of the Plan; to correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any award in the manner and to the extent the
Administrator deems desirable; to authorize any one of its number or any officer
of the Company to execute and deliver documents on its behalf; and to make all
other determinations necessary or advisable for the administration of this Plan.
The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the Administrator. Any
decision made or action taken by the Administrator in connection with the
administration of this Plan shall be final and conclusive. Neither the
Administrator, any member of the Board or Committee, nor the Chief Executive
Officer of the Company shall be liable for any act done in good faith with
respect to this Plan or any Agreement, Option, or Stock Award, Performance
Shares, or Performance Units. All expenses of administering this Plan shall be
borne by the Company.

The Committee, in its discretion, may delegate to the Chief Executive Officer of
the Company all or part of the Committee’s authority and duties with respect to
grants and awards to individuals who are not subject to the reporting and other
provisions of Section 16 of the Exchange Act. The Committee may

4



--------------------------------------------------------------------------------



revoke or amend the terms of a delegation at any time but such action shall not
invalidate any prior actions of the Committee’s delegate or delegates that were
consistent with the terms of the Plan.

ARTICLE IV

Eligibility

Any employee of the Company or a Subsidiary (including an entity that becomes a
Subsidiary after the adoption of this Plan) or any member of the Board, whether
or not such member is employed by the Company or a Subsidiary, is eligible to
participate in this Plan if the Administrator, in its sole discretion,
determines that such person has contributed significantly or can be expected to
contribute significantly to the profits or growth of the Company or a
Subsidiary. Notwithstanding the foregoing, Incentive Stock Options may be
granted only to persons who are employees of the Company or of a “subsidiary,”
as that term is defined in Section 424 of the Code, on the date of grant.

ARTICLE V

Common Stock Subject to Plan

5.01.  Common Stock Issued or Delivered

Upon the award of Common Stock pursuant to a Stock Award or in settlement of an
award of Performance Shares or Performance Units, or upon the exercise of an
Option the Company may deliver Common Stock to the Participant (or his or her
successor in interest or personal representative or, if the Participant so
directs, his or her broker) (i) from its authorized but unissued Common Stock or
(ii) outstanding Common Stock acquired by or on behalf of the Company in the
name of a Participant (or his or her successor in interest, personal
representative or broker) or a combination thereof.

5.02.  Aggregate Limit

The maximum aggregate number of shares of Common Stock that may be issued or
acquired and delivered under this Plan pursuant to the exercise of Options, the
grant of Stock Awards, and the settlement of Performance Shares and Performance
Units is 18,000,000 shares. The maximum aggregate number of shares of Common
Stock that may be issued or delivered under this Plan shall be determined in
accordance with Section 5.03 and subject to adjustment as provided in Article X.

In addition, (i) the number of shares of Common Stock that may be subject to
Stock Awards and Performance Shares granted under the Plan (whether or not the
Performance Shares ultimately are settled in cash) plus (ii) the number of
shares of Common Stock equal in value (as of the date of grant) to the value of
Performance Units granted under the Plan shall not exceed 20% of the total
number of shares of Common Stock authorized for issuance or delivery under this
Plan. To the extent that a portion of a Stock Award, award of Performance Shares
or award of Performance Units is forfeited, the number of shares of Common Stock
subject to the forfeited portion of the Stock Award or Performance Shares, and
the number of shares equal in value (as of the date of grant) to the value of
the forfeited portion of the Performance Units shall again be available for
purposes of the limit described in the preceding sentence.

5.03.  Reallocation of Shares

If an Option is terminated, in whole or in part, for any reason other than its
exercise, the number of shares allocated to the Option or portion thereof may be
reallocated to other Options, Performance Shares, Performance Units and Stock
Awards to be granted under this Plan. If an award of Performance Shares is
terminated, in whole or in part, for any reason other than its settlement with
shares of Common Stock, the number of shares allocated to the Performance Share
award or portion thereof may be reallocated to other Options, Performance
Shares, Performance Units, and Stock Awards to be granted under this Plan. If a
Stock Award is forfeited, in whole or in part, for any reason, the number of
shares of Common Stock

5



--------------------------------------------------------------------------------



allocated to the Stock Award or portion thereof may be reallocated to other
Options, Performance Shares, Performance Units and Stock Awards to be granted
under this Plan. If an award of Performance Units is terminated, in whole or in
part, for any reason other than its settlement with shares of Common Stock, the
number of shares allocated to the Performance Unit award or portion thereof may
be reallocated to other Options, Performance Shares, Performance Units, and
Stock Awards to be granted under this Plan.

Upon full or partial payment of any Option price or satisfaction of tax
withholding obligations by transfer or relinquishment to the Company of Common
Stock, or any other payment or benefit realized under the Plan by the transfer
or relinquishment of Common Stock, there shall be deemed to have been issued or
delivered under the Plan only the net number of shares of Common Stock actually
issued or delivered by the Company; provided, however, that the number of shares
of Common Stock issued or acquired and delivered by the Company upon the
exercise of Options (determined, as to each Option, as if the Option price and
tax withholding obligations had been paid in cash) shall not exceed the
aggregate limit on the number of shares that may be issued or delivered under
this Plan under Section 5.02.

ARTICLE VI

Options

6.01.  Award

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an Option is to be granted and will specify
the number of shares of Common Stock covered by such awards; provided, however,
that no Participant may be granted Options in any calendar year covering more
than 500,000 shares.

6.02. Option Price

The price per share for shares of Common Stock purchased on the exercise of an
Option shall be determined by the Administrator on the date of grant, but shall
not be less than the Fair Market Value on the date the Option is granted.

6.03. Maximum Option Period

The maximum period in which an Option may be exercised shall be determined by
the Administrator on the date of grant, except that no Option that shall be
exercisable after the expiration of ten years from the date such Option was
granted.

6.04. Non-transferability

Except as provided in Section 6.05, each Option granted under this Plan shall be
non-transferable except by will or by the laws of descent and distribution.
Except as provided in Section 6.05, during the lifetime of the Participant to
whom the Option is granted, the Option may be exercised only by the Participant.
No right or interest of a Participant in any Option shall be liable for, or
subject to, any lien, obligation, or liability of such Participant.

6.05. Transferable Options

Section 6.04 to the contrary notwithstanding, if the Agreement provides, an
Option that is not an Incentive Stock Option may be transferred by a Participant
to such persons or entities permitted under Rule 16b-3 on such terms and
conditions permitted under Rule 16b-3. The holder of an Option transferred
pursuant to this Section shall be bound by the same terms and conditions that
governed the Option during the period that it was held by the Participant;
provided, however, that such transferee may not transfer the Option except by
will or the laws of descent and distribution.

6



--------------------------------------------------------------------------------



6.06. Status as Employee or Director

For purposes of determining the applicability of Section 422 of the Code
(relating to Incentive Stock Options), or in the event that the terms of any
Option provide that it may be exercised only during employment or within a
specified period of time after termination of employment or Board service, the
Administrator may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability, or other reasons shall not be
deemed interruptions of continuous employment or Board service.

6.07. Exercise

Subject to the provisions of this Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Administrator shall determine;
provided, however, that Incentive Stock Options (granted under the Plan and all
plans of the Company and its subsidiary corporations, as those terms are defined
in Section 424 of the Code) may not be first exercisable in a calendar year for
shares of Common Stock having a Fair Market Value (determined as of the date an
Option is granted) exceeding $100,000. An Option granted under this Plan may be
exercised with respect to any number of whole shares less than the full number
for which the Option could be exercised. A partial exercise of an Option shall
not affect the right to exercise the Option from time to time in accordance with
this Plan and the applicable Agreement with respect to the remaining shares
subject to the Option.

6.08. Payment

Subject to rules established by the Administrator and unless otherwise provided
in an Agreement, payment of all or part of the Option price may be made in
(i) cash or a cash equivalent acceptable to the Administrator, or
(ii) unrestricted shares of Common Stock previously acquired by the Participant
and, if those shares were acquired from the Company, that have been held by the
Participant for at least six months. If shares of Common Stock are used to pay
all or part of the Option price, the sum of the cash and cash equivalents and
the Fair Market Value (determined as of the date of exercise) of the shares
surrendered must not be less than the Option price of the shares for which the
Option is being exercised. Payment in “cash” or “cash equivalents” includes
delivery of cash or cash equivalents by a broker under a “cashless exercise”
arrangement at the time of exercise or following the sale of shares to which the
exercise relates.

6.09. Change in Control

Section 6.07 to the contrary notwithstanding, but subject to Section 12.11, each
outstanding Option shall be fully exercisable (in whole or in part at the
discretion of the holder) on and after a Control Change Date.

6.10. Shareholder Rights

No Participant shall have any rights as a shareholder with respect to shares
subject to his or her Option until the date of exercise of such Option.

6.11. Disposition of Shares

A Participant shall notify the Company of any sale or other disposition of
shares acquired pursuant to an Option that was an incentive stock option if such
sale or disposition occurs (i) within two years of the grant of an Option or
(ii) within one year of the issuance of shares to the Participant. Such notice
shall be in writing and directed to the Corporate Secretary of the Company.

7



--------------------------------------------------------------------------------



ARTICLE VII

Stock Awards

7.01. Award

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom a Stock Award is to be made and will specify
the number of shares covered by such awards; provided, however, that no
Participant may receive Stock Awards in any calendar year for more than 150,000
shares.

7.02. Vesting

The Administrator, on the date of the award, may prescribe that a Participant’s
rights in a Stock Award will be forfeitable or otherwise restricted for a period
of time or subject to such conditions as may be set forth in the Agreement.

7.03. Performance Objectives

In accordance with Section 7.02, the Administrator may prescribe that Stock
Awards will become vested or transferable or both based on Performance
Objectives. In cases where a Stock Award will become non-forfeitable and
transferable only upon the attainment of Performance Objectives and satisfaction
of the “performance based compensation” exception to the limit on executive
compensation imposed by Code Section 162(m) is intended, then the shares subject
to such Stock Award shall become non-forfeitable and transferable only to the
extent that the Committee certifies that such Performance Objectives have been
attained.

7.04. Status as Employee or Director

In the event that the terms of any Stock Award provide that shares may become
transferable and non-forfeitable thereunder only after completion of a specified
period of employment or Board service, the Administrator may decide in each case
to what extent leaves of absence for governmental or military service, illness,
temporary disability, or other reasons shall not be deemed interruptions of
continuous employment or Board service.

7.05. Change in Control

Sections 7.02, 7.03 and 7.04 to the contrary notwithstanding, but subject to
Section 12.11, each outstanding Stock Award shall be transferable and
non-forfeitable on and after a Control Change Date without regard to whether any
Performance Objectives or other conditions to which the award is subject have
been met.

7.06. Shareholder Rights

Prior to their forfeiture (in accordance with the applicable Agreement and while
the shares of Common Stock granted pursuant to the Stock Award may be forfeited
or are non-transferable), a Participant will have all rights of a shareholder
with respect to a Stock Award, including the right to receive dividends and vote
the shares; provided, however, that during such period (i) a Participant may not
sell, transfer, pledge, exchange or otherwise dispose of shares granted pursuant
to a Stock Award, (ii) the Company shall retain custody of the certificates
evidencing shares granted pursuant to a Stock Award, and (iii) the Participant
will deliver to the Company a stock power, endorsed in blank, with respect to
each Stock Award. After the shares granted under the Stock Award are
transferable and are no longer forfeitable, the limitations set forth in the
preceding sentence shall not apply, and the Company shall deliver to the
Participants certificates evidencing shares of Common Stock subject to the award
as soon thereafter as possible.

8



--------------------------------------------------------------------------------



ARTICLE VIII

Performance Share Awards

8.01. Award

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an award of Performance Shares is to be made
and will specify the number of shares covered by such awards; provided, however,
that no Participant may receive awards of Performance Shares in any calendar
year for more than 200,000 shares of Common Stock (based on the maximum payout
under the awards).

8.02. Earning the Award

The Administrator, on the date of the grant of an award, may prescribe that the
Performance Shares, or portion thereof, will be earned, and the Participant will
be entitled to receive a payment pursuant to the award of Performance Shares,
only upon the satisfaction of Performance Objectives during a performance
measurement period of at least one year or such other criteria as may be
prescribed by the Administrator. With respect to Performance Shares that will be
earned only upon satisfaction of Performance Objectives, and as to which
satisfaction of the “performance based compensation” exception to the limit on
executive compensation imposed by Code Section 162(m) is intended, a payment
will be made pursuant to such Performance Shares only if, and to the extent
that, the Committee certifies that such Performance Objectives have been
attained.

8.03. Payment

In the discretion of the Administrator, the amount payable when an award of
Performance Shares is earned may be settled in cash, by the issuance of shares
of Common Stock, or a combination thereof. A fractional share of Common Stock
shall not be deliverable when an award of Performance Shares is earned, but a
cash payment will be made in lieu thereof. The Administrator will also determine
when an award of Performance Shares that has been earned will be settled.

8.04. Shareholder Rights

No Participant shall, as a result of receiving an award of Performance Shares,
have any rights as a shareholder until and to the extent that the award of
Performance Shares is earned and settled in shares of Common Stock. After an
award of Performance Shares is earned and settled in shares, a Participant will
have all the rights of a shareholder as described in Section 7.06.
Notwithstanding the foregoing, the Administrator may provide in an Agreement
that the recipient of a Performance Share award is entitled to dividend
equivalents with respect in the award, payable at the time or times, and on the
terms, specified in the Agreement.

8.05. Non-Transferability

Except as provided in Section 8.06, Performance Shares granted under this Plan
shall be non-transferable except by will or by the laws of descent and
distribution. No right or interest of a Participant in any Performance Shares
shall be liable for, or subject to, any lien, obligation, or liability of such
Participant.

8.06. Transferable Performance Shares

Section 8.05 to the contrary notwithstanding, if the Agreement provides, an
award of Performance Shares may be transferred by a Participant to such persons
or entities permitted under Rule 16b-3 on such terms and conditions permitted
under Rule 16b-3. The holder of Performance Shares transferred pursuant to this
Section shall be bound by the same terms and conditions that governed the
Performance Shares during the period that they were held by the Participant;
provided, however that such transferee may not transfer Performance Shares
except by will or the laws of descent and distribution.

9



--------------------------------------------------------------------------------



8.07. Status as Employee or Director

In the event that the terms of any Performance Share award provide that no
payment will be made unless the Participant completes a stated period of
employment or Board service, the Administrator may decide to what extent leaves
of absence for government or military service, illness, temporary disability, or
other reasons shall not be deemed interruptions of continuous employment or
Board service.

8.08. Change in Control

Section 8.02 to the contrary notwithstanding, but subject to Section 12.11, on
and after a Control Change Date, each outstanding Performance Share award shall
be earned as of a Control Change Date and settled as soon thereafter as
practicable; provided, that, for awards that will be earned on the basis of
performance criteria (as opposed to other criteria only, such as continued
service, which awards shall be earned in full), the amount earned with respect
to each Performance Share award shall be the greater of the amount that would
have been payable on attainment of (i) target levels of performance or
(ii) actual levels of performance, using performance through the Control Change
Date for purposes of determining actual levels of performance.

ARTICLE IX

Performance Units

9.01. Award

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an award of Performance Units is to be made
and will specify the number of Performance Units covered by such awards;
provided, however, that no Participant may receive an award of more than
1,000,000 Performance Units in any calendar year.

9.02. Earning the Award

The Administrator, on the date of grant of an award, shall prescribe that the
Performance Units or a portion thereof will be earned and the Participant will
be entitled to receive a payment pursuant to the award of Performance Units,
only upon the satisfaction of Performance Objectives and such other criteria as
may be prescribed by the Administrator during a performance measurement period
of at least one year. With respect to Performance Units as to which satisfaction
of the “performance based compensation” exception to the limit on executive
compensation imposed by Code Section 162(m) is intended, a payment will be made
pursuant to such Performance Units only if, and to the extent that, the
Committee certifies that Performance Objectives have been attained.

9.03. Non-Transferability

Except as provided in Section 9.04, Performance Units granted under this Plan
shall be non-transferable except by will or by the laws of descent and
distribution. No right or interest of a Participant in an award of Performance
Units shall be liable for, or subject to, any lien, obligation, or liability of
such Participant.

9.04. Transferable Performance Units

Section 9.03 to the contrary notwithstanding, if provided in an Agreement, an
award of Performance Units may be transferred by a Participant to such persons
or entities permitted under Rule 16b-3 on such terms and conditions as may be
permitted under Rule 16b-3. The holder of Performance Units transferred pursuant
to this Section shall be bound by the same terms and conditions that governed
the Performance Units during the period that it was held by the Participant;
provided, however, that such transferee may not transfer the Performance Units
except by will or the laws of descent and distribution.

10



--------------------------------------------------------------------------------



9.05. Status as Employee or Director

If the terms of an award of Performance Units provide that a payment will be
made thereunder only if the Participant completes a stated period of employment
or Board service, the Administrator may decide to what extent leaves of absence
for governmental or military service, illness, temporary disability or other
reasons shall not be deemed interruptions of continuous employment or Board
service.

9.06.  Change in Control

Section 9.02 to the contrary notwithstanding, but subject to Section 12.11, any
Performance Units shall be earned as of a Control Change Date and settled as
soon thereafter as possible; provided, that the amount earned with respect to
each award of Performance Units shall be the greater of the amount that would
have been payable on attainment of (i) target levels of performance or
(ii) actual levels of performance, using performance through the Control Change
Date for purposes of determining actual levels of performance.

9.07.  Shareholder Rights

No Participant shall, as a result of receiving an award of Performance Units,
have any rights as a shareholder of the Company or any Subsidiary on account of
such award.

ARTICLE X

Adjustment Upon Change in Common Stock

The maximum number and kind of shares as to which Options, Performance Shares,
Performance Units and Stock Awards may be granted; the terms of outstanding
Stock Awards, Options, Performance Shares, Performance Units; and the per
individual limitations on the number of shares of Common Stock for which
Options, Performance Shares, Performance Units and Stock Awards may be granted
shall be adjusted as the Committee shall determine to be equitably required in
the event that (i) the Company (A) effects one or more stock dividends, stock
split-ups, subdivisions or consolidations of shares or (B) engages in any
transaction to which Section 424 of the Code applies, or (ii) there occurs any
other event that, in the judgment of the Committee, necessitates such action.
Notwithstanding the foregoing, the Committee in its sole discretion may elect
not to adjust Performance Objectives under any award if it determines that such
adjustment would cause such award to cease to qualify as performance-based
compensation under Section 162(m) of the Code. In addition, the Committee may
provide for the replacement of any outstanding awards under the Plan (or any
portion of any award) with alternative consideration (including without
limitation cash) as it may in good faith determine to be equitable under the
circumstances and may require in connection therewith the surrender of all
awards so replaced. Any determination, adjustment or replacement made under this
Article X by the Committee shall be final and conclusive.

The issuance by the Company of stock of any class, or securities convertible
into stock of any class, for cash or property, or for labor or services, either
upon direct sale or upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of stock or obligations of the Company convertible
into such stock or other securities, shall not affect, and no adjustment by
reason thereof shall be made with respect to, the maximum number of shares as to
which Options, Performance Shares, Performance Units and Stock Awards may be
granted; the per individual limitations on the number of shares for which
Options, Performance Shares, Performance Units and Stock Awards may be granted;
or the terms of outstanding Stock Awards, Options, Performance Shares,
Performance Units.

The Committee may make Stock Awards and may grant Options, Performance Shares,
and Performance Units in substitution for performance shares, phantom shares,
stock awards, stock options, or similar awards held by an individual who becomes
an employee or director of the Company or a Subsidiary in connection with a
transaction described in the first paragraph of this Article X. Notwithstanding
any provision of the Plan (other than the limitation of Section 5.02), the terms
of such substituted Stock

11



--------------------------------------------------------------------------------



Awards, Options, Performance Shares or Performance Units shall be as the
Committee, in its discretion, determines is appropriate.

ARTICLE XI

Compliance With Law and Approval of

Regulatory Bodies

No Option shall be exercisable, no shares of Common Stock shall be issued, no
certificates for shares of Common Stock shall be delivered, and no payment shall
be made under this Plan except in compliance with all applicable Federal and
state laws and regulations (including, without limitation, withholding tax
requirements), any listing agreement to which the Company is a party, and the
rules of all domestic stock exchanges on which the Company’s shares may be
listed. The Company shall have the right to rely on an opinion of its counsel as
to such compliance. Any stock certificate issued to evidence shares of Common
Stock when a Stock Award is granted, a Performance Share or Performance Unit is
settled, or for which an Option is exercised may bear such legends and
statements as the Administrator may deem advisable to assure compliance with
Federal and state laws and regulations. No Option shall be exercisable, no Stock
Award, Performance Shares or Performance Units shall be granted, no shares of
Common Stock shall be issued, no certificate for shares of Common Stock shall be
delivered, and no payment shall be made under this Plan until the Company has
obtained such consent or approval as the Administrator may deem advisable from
regulatory bodies having jurisdiction over such matters.

ARTICLE XII

General Provisions

12.01.  Effect on Employment and Service

Neither the adoption of this Plan, its operation, nor any documents describing
or referring to this Plan (or any part thereof), shall confer upon any
individual any right to continue in the employ or service of the Company or a
Subsidiary or in any way affect any right and power of the Company or a
Subsidiary to terminate the employment or service of any individual at any time
with or without assigning a reason therefor.

12.02.  Unfunded Plan

The Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under this Plan. Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

12.03.  Rules of Construction

Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.

12.04.  Restrictions on Repriced Options

The Administrator may not, without approval of the shareholders of the Company,
authorize the amendment of any outstanding Option to reduce the Option price.
Furthermore, no Option shall be cancelled and replaced with new awards having a
lower Option price, where the economic effect would be the same as reducing the
Option price of the Option, without approval of the shareholders of the Company.

12



--------------------------------------------------------------------------------



12.05.  Restrictions on Transfer of Shares Issued or Delivered

Notwithstanding any other provision of this Plan, an Agreement may provide that
the Company has reserved a right of first refusal to purchase the Common Stock
acquired on exercise of Options, or under a Stock Award or award of Performance
Shares or Performance Units, at a price equal to the Fair Market Value per share
repurchased determined as of the day preceding the day the Company notifies the
Participant of its intention to repurchase the shares. If such right is
reserved, the Participant must comply with the terms of the Agreement and any
procedures established by the Administrator prior to any disposition of Common
Stock acquired under the Agreement; provided, that the Company shall have a
maximum of five days following the date on which Participant is required to
notify the Company of his or her intent to dispose of the Common Stock to advise
the Participant whether it will purchase the Common Stock.

The Administrator may provide in an Agreement that the shares of Common Stock
that are to be issued or delivered on exercise of an Option or in settlement of
an award of Performance Shares or Performance Units, or shares subject to a
Stock Award that are no longer subject to the substantial risk of forfeiture and
restrictions on transfer referred to in Article VII, shall be subject to
additional restrictions on transfer.

12.06.  Effect of Acceptance of Award

By accepting an award under the Plan, a Participant and his or her successor in
interest or personal representative shall be conclusively deemed to have
indicated his or her acceptance or ratification of, and consent to, any action
taken under the Plan by the Company or the Administrator.

12.07.  Governing Law

The provisions of this Plan shall be interpreted and construed in accordance
with the laws of the State of Michigan, other than its choice-of-law provisions.

12.08.  Coordination with Other Plans

Participation in the Plan shall not affect an employee’s eligibility to
participate in any other benefit or incentive plan of the Company or any
Subsidiary. Income realized as a result of the exercise, vesting or settlement
of awards under the Plan shall not be considered earnings for purposes of the
Employee Savings Plan, any Company-sponsored or Subsidiary-sponsored Retirement
Plan, insurance or other employee benefit programs.

12.09.  Deferral

The Committee may require or permit Participants to elect to defer the
settlement of awards in cash or the issuance or delivery of Common Stock
pursuant to the Plan under such rules and procedures as it may establish from
time to time.

12.10.  Tax Withholding

The Company shall, if required by law, withhold or cause to be withheld,
Federal, state and/or local income and employment taxes in connection with the
exercise, vesting or settlement of an award under the Plan. Unless otherwise
provided in the applicable Agreement, each Participant may satisfy any such tax
withholding by any of the following means or by a combination of such means:
(i) a cash payment; (ii) by delivery to the Company of a number of shares of
Common Stock previously acquired by the Participant having a Fair Market Value,
on the date the tax liability first arises, equal to the tax liability being
paid and, if the shares were acquired from the Company, that have been held by
the Participant for at least six months; or (iii) by authorizing the Company to
withhold from the shares of Common Stock otherwise issuable to the Participant
pursuant to the exercise, vesting or settlement of an award, the number of
shares of Common Stock having a Fair Market Value, on the date the tax liability
first arises,

13



--------------------------------------------------------------------------------



equal to the minimum statutory withholding required for the Participant based on
applicable law. If the amount required is not paid, the Company may refuse to
issue or deliver shares or cash under the award.

12.11.  Limitation on Benefits

Benefits, payments, accelerated vesting and other rights under this Plan may
constitute Parachute Payments subject to the “golden parachute” rules of Code
Section 280G and the excise tax under Code Section 4999. It is the Company’s
intention to reduce any such Parachute Payments if, and only to the extent that,
a reduction will allow the affected Participant to receive a greater Net After
Tax Amount than he or she would receive absent a reduction. The remaining
provisions of this Section describe how that intent will be effected.

The Accounting Firm will first determine the amount of any Parachute Payments
that are payable to a Participant. The Accounting Firm will also determine the
Net After Tax Amount attributable to that Participant’s total Parachute
Payments. The Accounting Firm will next determine the amount of that
Participant’s Capped Parachute Payments. Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to that Participant’s Capped
Parachute Payments.

That Participant will receive the total Parachute Payments unless the Accounting
Firm determines that the Capped Parachute Payments will yield a higher Net After
Tax Amount, in which case that Participant will receive the Capped Parachute
Payments. If a Participant receives Capped Parachute Payments, his or her
benefits, payments, accelerated vesting or other rights under this Plan will be
adjusted, if at all, in the manner determined by the Committee, in its sole
discretion. The Accounting Firm will notify the Participant and the Company if
it determines that the Parachute Payments must be reduced to the Capped
Parachute Payments and will send the Participant and the Company a copy of its
detailed calculations supporting that determination.

As a result of any uncertainty in the application of Code Sections 280G and 4999
at the time that the Accounting Firm makes its determination under this
Section 12.11, it is possible that amounts will have been paid, vested, earned
or distributed that should not have been paid, vested, earned or distributed
under this Section 12.11 (“Overpayments”), or that additional amounts should be
paid, vested, earned, or distributed under this Section 12.11 (“Underpayments”).
If the Accounting Firm determines, based on either controlling precedent,
substantial authority or the assertion of a deficiency by the Internal Revenue
Service against a Participant or the Company, which assertion the Accounting
Firm believes has a high probability of success, that an Overpayment has been
made, then the Participant shall have an obligation (i) to pay the Company upon
demand an amount equal to the sum of the Overpayment plus interest on such
Overpayment at the prime rate provided in Code Section 7872(f)(2) from the date
of the Participant’s receipt of such Overpayment until the date of such
repayment, or (ii) to agree to other arrangements that the Committee determines
to be equitable in the circumstances; provided, however, that the Participant
shall be obligated to make such repayment or agree to such other arrangements,
if, and only to the extent, that the repayment or other arrangement would either
reduce the amount on which the Participant is subject to tax under Code
Section 4999 or generate a refund of tax imposed under Code Section 4999. If the
Accounting Firm determines, based upon controlling precedent or substantial
authority, that an Underpayment has occurred, the Accounting Firm will notify
the Participant and the Company of that determination and the Company will
(i) pay the amount of that Underpayment at the prime rate provided in Code
Section 7872(f)(2) from the date such Underpayment should have been paid until
actual payment, or (ii) take such other action as the Committee determines to be
equitable in the circumstances.

All determinations made by the Accounting Firm under this Section 12.11 are
binding on the Participant and the Company and must be made as soon as
practicable but no later than thirty days after a Control Change Date.

Notwithstanding the foregoing, this Section 12.11 shall not apply to any
Participant entitled to an indemnification of excise taxes incurred under Code
Section 4999, pursuant to a Change in Control

14



--------------------------------------------------------------------------------



Severance Agreement or other arrangement or agreement with the Company, with
respect to Parachute Payments otherwise subject to limitation under this
Section 12.11.

ARTICLE XIII

Amendment

The Board may amend this Plan from time to time or terminate it at any time;
provided, however, that no amendment may become effective until shareholder
approval is obtained if the amendment (i) increases the aggregate number of
shares of Common Stock that may be issued or delivered under the Plan; or
(ii) permits the exercise of an Option at an Option price less than the Fair
Market Value on the date of grant of the Option. No amendment or termination
shall, without a Participant’s consent, adversely affect the rights of such
Participant under any award of Performance Shares or Performance Units, any
Stock Award or any Option outstanding at the time such amendment is made or such
termination occurs.

ARTICLE XIV

Duration of Plan

No Stock Award, Performance Shares, Performance Units or Option may be granted
under this Plan as herein amended and restated more than ten years after the
earlier of the adoption by the Board of such amendment and restatement, or its
approval by the Company’s shareholders. Stock Awards, Performance Shares,
Performance Units and Options granted before that date shall remain valid in
accordance with their terms.

ARTICLE XV

Effective Date of Plan

Options, Stock Awards, Performance Shares and Performance Units may be granted
under this Plan upon its adoption by the Board; provided that, unless amendments
to this Plan presented to the Company’s shareholders at the Company’s 2001
annual meeting of shareholders are approved by shareholders at that meeting,
none of such amendments that require shareholder approval under the terms of
this Plan as in effect on September 15, 1999, shall be effective.

15